Per Curiam:
For the reasons stated in Glueck v. Tull (192 App. Div. 81), decided herewith, the order will be modified by striking therefrom subdivision 3, which requires a stipulation to try the issues before a referee, and inserting in lieu thereof that the case be restored to the trial calendar, and may be placed on the day calendar for trial on two days’ notice, with ten dollars costs and disbursements to the appellant.
Clarke, P. J., Laughlin, Dowling, Page and Greenbaum, JJ., concur.
Order modified as indicated in opinion, and as so modified affirmed, with ten dollars costs and disbursements to appellant.